Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This communication office action is in response to the filing of Patent Application 16591608 on 6/16/2021. Examiner thanks applicant for making the election of claims made on 6/16/2021 and made without traverse. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10, 12-16, 18-22, 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan (United States Patent App Pub 20190238525) herein referred to as Padmanabhan1 in view of Padmanabhan (United States Patent App Pub 20200134656) herein referred to as Padmanabhan2.

	Regarding claim 9,
Padmanabhan1 teaches method comprising: determining that a communication exchange arrived at a unified messaging system; (See paragraphs 146, 228, 238, Padmanabhan1 teaches a message exchange between multiple collaborators and saved in a collaborative document. A communication exchange at a system)
generating a cryptographic block associated with the communication exchange; and  (See paragraphs 57, 64, , Padmanabhan1 teaches generating a new block based on a request and a communication/transaction exchange between people)
adding the cryptographic block to a sidechain associated with a blockchain of the communication request, wherein the sidechain corresponds to the communication exchange over a platform outside the unified messaging system.  (See paragraphs 104, 105, 235, 213, Padmanabhan1 teaches adding a sidechain block based on a request to have two nodes share information/communicate on the sidechain. Communication that is private or for the two nodes only can be placed on the sidechain for them)
Padmanabhan1 does not explicitly teach but Padmanabhan2 teaches determining the communication exchange is related to a communication request received by the unified messaging system; (See paragraphs 109, 133, 217, Padmanabhan2 teaches placing the customers information who have opted into obtain emails into the blockchain messag8ing system which is used to send messages to them based on commerce rewards )
 Padmanabhan1 is that Padmanabhan2 teaches the additional identifying information and additional verification by the customer improve the verification score for the customer, therefore making the overall system more robust and efficient. (See paragraphs [0010],  [0028], Padmanabhan2)

	Regarding claim 10,
Padmanabhan1 and Padmanabhan2 teach the method of claim 9,.
Padmanabhan2 further teaches further comprising: routing the communication exchange to response agent based in part on  content of the communication exchange.  (See paragraphs 218, 255, Padmanabhan2 teaches a blockchain maintain and routing emails to people who have opted into marketing information)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Padmanabhan2 with Padmanabhan1 because both deal with blockchain technology. The advantage of incorporating the above limitation(s) of Padmanabhan2 into Padmanabhan1 is that Padmanabhan2 teaches the additional identifying information and additional verification by the customer improve the verification score for the customer, therefore making the overall system more robust and efficient. (See paragraphs [0010],  [0028], Padmanabhan2)

	Regarding claim 12,
Padmanabhan1 and Padmanabhan2 teach the method of claim 9, wherein a separate sidechain exists for a separate platform.  (See paragraphs 86, 123, 178, Padmanabhan1 teaches a separate sidechain exists for separate platforms)

	Regarding claim 13,
Padmanabhan1 and Padmanabhan2 teach the method of claim 10, wherein the routing occurs on a mid-tier zone of the unified messaging system.  (See paragraphs 380, 381, Padmanabhan1 teaches resources being a managed and routed to different levels/zones on the system. The mid-tier zone can be tenant level or user level at the least.)

	Regarding claim 14,
Padmanabhan1 and Padmanabhan2 teach the method of claim 13.
Padmanabhan2 further teaches wherein the mid-tier zone queues the Fax (949) 202-3001 communication exchange to the response agent. (See paragraphs 218, 255, Padmanabhan2 teaches a blockchain maintain and routing emails to people who have opted into marketing information and maintaining the information in a queue to send the material out to the opted in users. The merchants can send the email through the blockhain system to the users) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Padmanabhan2  Padmanabhan1 is that Padmanabhan2 teaches the additional identifying information and additional verification by the customer improve the verification score for the customer, therefore making the overall system more robust and efficient. (See paragraphs [0010],  [0028], Padmanabhan2)

Regarding claim 15,
Padmanabhan1 teaches a non-transitory machine readable medium having stored thereon machine readable instructions executable to cause a machine to perform operations comprising:   (See paragraphs 42, 44, Padmanabhan1) 
determining that a communication exchange arrived at a unified messaging system.  (See paragraphs 146, 228, 238, Padmanabhan1 teaches a message exchange between multiple collaborators and saved in a collaborative document. A communication exchange at a system)
generating a cryptographic block associated with the communication exchange; and (See paragraphs 57, 64, , Padmanabhan1 teaches generating a new block based on a request and a communication/transaction exchange between people)
adding the cryptographic block to a sidechain associated with a blockchain of the communication request, wherein the sidechain corresponds to the communication exchange over a platform outside the system.   (See paragraphs 104, 105, 235, 213, Padmanabhan1 teaches adding a sidechain block based on a request to have two nodes share information/communicate on the sidechain. Communication that is private or for the two nodes only can be placed on the sidechain for them)
Padmanabhan1 does not explicitly teach but Padmanabhan2 teaches determining the communication exchange is related to a communication request received by the unified messaging system.(See paragraphs 109, 133, 217, Padmanabhan2 teaches placing the customers information who have opted into obtain emails into the blockchain messag8ing system which is used to send messages to them based on commerce rewards )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Padmanabhan2 with Padmanabhan1 because both deal with blockchain technology. The advantage of incorporating the above limitation(s) of Padmanabhan2 into Padmanabhan1 is that Padmanabhan2 teaches the additional identifying information and additional verification by the customer improve the verification score for the customer, therefore making the overall system more robust and efficient. (See paragraphs [0010],  [0028], Padmanabhan2)
	Regarding claim 16,
Padmanabhan1 and Padmanabhan2 teach the non-transitory medium of claim 15.
Padmanabhan2 further teaches further comprising: routing the communication exchange to response agent based in part on content of the communication (See paragraphs 218, 255, Padmanabhan2 teaches a blockchain maintain and routing emails to people who have opted into marketing information)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Padmanabhan2 with Padmanabhan1 because both deal with blockchain technology. The advantage of incorporating the above limitation(s) of Padmanabhan2 into Padmanabhan1 is that Padmanabhan2 teaches the additional identifying information and additional verification by the customer improve the verification score for the customer, therefore making the overall system more robust and efficient. (See paragraphs [0010],  [0028], Padmanabhan2)
Regarding claim 18,
Padmanabhan1 and Padmanabhan2 teach the non-transitory medium of claim 15, wherein a separate sidechain exists for a separate platform.  (See paragraphs 86, 123, 178, Padmanabhan1 teaches a separate sidechain exists for separate platforms)
Regarding claim 19,
Padmanabhan1 and Padmanabhan2 teach the non-transitory medium of claim 15, wherein the routing occurs on a mid-tier zone of the unified messaging system.  (See paragraphs 380, 381, Padmanabhan1 teaches resources being a managed and routed to different levels/zones on the system. The mid-tier zone can be tenant level or user level at the least.)

Padmanabhan1 and Padmanabhan2 teach the non-transitory medium of claim 19.
Padmanabhan2 further teaches wherein the mid- tier zone queues the communication exchange to  a response agent. (See paragraphs 218, 255, Padmanabhan2 teaches a blockchain maintain and routing emails to people who have opted into marketing information and maintaining the information in a queue to send the material out to the opted in users. The merchants can send the email through the blockhain system to the users) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Padmanabhan2 with Padmanabhan1 because both deal with blockchain technology. The advantage of incorporating the above limitation(s) of Padmanabhan2 into Padmanabhan1 is that Padmanabhan2 teaches the additional identifying information and additional verification by the customer improve the verification score for the customer, therefore making the overall system more robust and efficient. (See paragraphs [0010],  [0028], Padmanabhan2)

	Regarding claim 21,
Padmanabhan1 teaches a unified messaging system comprising: a non-transitory memory storing instructions; and one or more hardware processors coupled to the non-transitory memory and configured to read the instructions to cause the (See paragraphs 42, 44, Padmanabhan1)
determining that a communication exchange arrived at the unified messaging system; (See paragraphs 146, 228, 238, Padmanabhan1 teaches a message exchange between multiple collaborators and saved in a collaborative document. A communication exchange at a system)
generating a cryptographic block associated with the communication exchange; and (See paragraphs 104, 105, 235, 213, Padmanabhan1 teaches adding a sidechain block based on a request to have two nodes share information/communicate on the sidechain. Communication that is private or for the two nodes only can be placed on the sidechain for them)
adding the cryptographic block to a sidechain associated with a blockchain of the communication request, wherein the sidechain corresponds to the communication exchange over a platform outside the unified messaging system.  (See paragraphs 104, 105, 235, 213, Padmanabhan1 teaches adding a sidechain block based on a request to have two nodes share information/communicate on the sidechain. Communication that is private or for the two nodes only can be placed on the sidechain for them)
Padmanabhan1 does not explicitly teach but Padmanabhan2 teaches determining the communication exchange is related to a communication request received by the unified messaging system; (See paragraphs 109, 133, 217, Padmanabhan2 teaches placing the customers information who have opted into obtain emails into the blockchain messag8ing system which is used to send messages to them based on commerce rewards )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Padmanabhan2 with Padmanabhan1 because both deal with blockchain technology. The advantage of incorporating the above limitation(s) of Padmanabhan2 into Padmanabhan1 is that Padmanabhan2 teaches the additional identifying information and additional verification by the customer improve the verification score for the customer, therefore making the overall system more robust and efficient. (See paragraphs [0010],  [0028], Padmanabhan2)
	Regarding claim 22,
Padmanabhan1 and Padmanabhan2 teach the unified messaging system of claim 21.
Padmanabhan2 further teaches wherein the operations further comprise: routing the communication exchange to a response agent based in part on a content of the communication exchange. (See paragraphs 218, 255, Padmanabhan2 teaches a blockchain maintain and routing emails to people who have opted into marketing information and maintaining the information in a queue to send the material out to the opted in users. The merchants can send the email through the blockhain system to the users) 
 Padmanabhan1 is that Padmanabhan2 teaches the additional identifying information and additional verification by the customer improve the verification score for the customer, therefore making the overall system more robust and efficient. (See paragraphs [0010],  [0028], Padmanabhan2)
	Regarding claim 24,
Padmanabhan1 and Padmanabhan2 teach the unified messaging system of claim 21, wherein a separate sidechain exists for a separate platform. (See paragraphs 86, 123, 178, Padmanabhan1 teaches a separate sidechain exists for separate platforms)	

Regarding claim 25,
Padmanabhan1 and Padmanabhan2 teach the unified messaging system of claim 21, further comprising a mid-tier zone. (See paragraphs 380, 381, Padmanabhan1 teaches resources being a managed and routed to different levels/zones on the system. The mid-tier zone can be tenant level or user level at the least.)

	Regarding claim 26,
 (See paragraphs 380, 381, Padmanabhan1 teaches resources being a managed and routed to different levels/zones on the system. The mid-tier zone can be tenant level or user level at the least and routing these)

	Regarding claim 27,
Padmanabhan1 and Padmanabhan2 teach the unified messaging system of claim 25.
Padmanabhan2 further teaches wherein the operations further comprising queuing the communication exchange to a response agent using the mid-tier zone based in part on a content of the communication exchange.   (See paragraphs 218, 255, Padmanabhan2 teaches a blockchain maintain and routing emails to people who have opted into marketing information and maintaining the information in a queue to send the material out to the opted in users) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Padmanabhan2 with Padmanabhan1 because both deal with blockchain technology. The advantage of incorporating the above limitation(s) of Padmanabhan2 into Padmanabhan1 is that Padmanabhan2 teaches the additional identifying information and additional verification by the customer improve the verification score for the customer, therefore making the overall system more robust and efficient. (See paragraphs [0010],  [0028], Padmanabhan2)

	Regarding claim 28,
Padmanabhan1 and Padmanabhan2 teach the unified messaging system of claim 25.
Padmanabhan2 further teaches wherein the platform comprises one of an email platform, a messaging platform, a chat platform, or a social media platform. (See paragraphs 217, 218, 220, Padmanabhan2 teaches a blockchain to maintain a email subscriber system of opt-in emails) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Padmanabhan2 with Padmanabhan1 because both deal with blockchain technology. The advantage of incorporating the above limitation(s) of Padmanabhan2 into Padmanabhan1 is that Padmanabhan2 teaches the additional identifying information and additional verification by the customer improve the verification score for the customer, therefore making the overall system more robust and efficient. (See paragraphs [0010],  [0028], Padmanabhan2)

Claims 11, 17, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan (United States Patent App Pub 20190238525) herein referred to as Padmanabhan1 in view of Padmanabhan (United States Patent App Pub 20200134656) herein referred to as Padmanabhan further in view of Baset (U.S. Patent App Pub 20190303621).

Regarding claim 11,
Padmanabhan1 and Padmanabhan2 teach the method of claim 9, further comprising: evaluating the communication exchange for policy violations; and (See paragraphs 265, 295, Padmanabhan1 teaches upon the occurrence of a smart contract condition violation, the host organization will synchronize the violation with the CRM system)
Padmanabhan1 and Padmanabhan2 do not explicitly teach but Baset teaches removing the cryptographic block if a violation is encountered.  (See paragraphs 22-23, Baset teaches removing a block that is corrupted aka violates a policy)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Baset with Padmanabhan1 and Padmanabhan2 because both deal with blockchain technology. The advantage of incorporating the above limitation(s) of Baset into Padmanabhan1 and Padmanabhan2 is that Baset teaches a the peer node that is running less intensive to workloads is selected, the peer responds more quickly to the requests so that performance of ledger correction process is improved. The better performance of ledger correction process is achieved with better network connection., therefore making the overall system more robust and efficient. (See paragraphs [0010],  [0028], Baset)

Claim 17 list all the same elements of claim 11, but in medium form rather than method form.  Therefore, the supporting rationale of the rejection to claims 11 applies equally as well to claims 17.  

Claim 23 list all the same elements of claim 11, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claims 11 applies equally as well to claims 23.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
1.Nagla  (U.S. Patent App Pub  20180018723) teaches a distributed ledger system comprises a distributed ledger that has multiple nodes of a computing device. A vehicle marketplace engine generates the listing of the vehicle record. A buyer and seller application receives a bid for the vehicle listing from a buyer. A notification of the bid is transmitted to a seller. An acceptance of the bid from the seller is received. A smart contract middleware layer generates a smart contract for the vehicle listing. A security unit verifies the seller by receiving the seller credentials. 
2. Jayachandran (U.S. Patent App Pub 20180114261) teaches the method involves receiving a product review for a product purchase transaction by a purchasing entity. The product review was submitted by the purchasing entity is validated  by referencing the product purchase transaction in a blockchain. The product review and product purchase transaction are stored. The link is created to the product review. The link is transmitted to a product site where the product is purchased.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444